— Judgment affirmed. Memorandum: The Trial Judge has broad discretion in ruling upon challenges of prospective jurors for cause (People v Genovese, 10 NY2d 478). Here, the Trial Judge did not abuse his discretion in determining that the challenged prospective jurors did not have a state of mind likely to preclude them from rendering an impartial verdict based upon the evidence adduced at the trial (see CPL 270.20). The fact that Mrs. Raleigh and the other jurors read newspaper accounts that reflected seriously upon the defendant and his conduct did not disqualify them (see *1020People v Genovese, supra, p 481). Here, unlike the other cases in which it was held to be error to refuse to excuse prospective jurors, for cause, none of the prospective jurors, due to pretrial publicity, had formed any opinions as to the guilt of the defendant (see People v Culhane, 33 NY2d 90; People v Moorer, 77 AD2d 575), nor had they exhibited any strong racial bias (see People v Blyden, 55 NY2d 73). Mrs. Raleigh expressly stated that the matters she had heard about the defendant did not involve the “charge he is being charged for.” She also indicated she could be fair in this case. UThe conspiracy between the defendant and other was established by independent evidence. Thus, the statements of the coconspirators were properly received against defendant. U We have examined defendant’s other claims of error and we find them without merit. H All concur, except Green, J., who dissents and votes to reverse and grant a new trial in the following memorandum.